 




EXHIBIT 10.1




“MAX STEEL”

REVENUE PARTICIPATION AGREEMENT




This Revenue Participation Agreement (this “Agreement”), dated effective as of
August 23, 2019 (the “Effective Date”), is entered into by and between Dolphin
Max Steel Holdings LLC, a Florida limited liability company (“Dolphin”), on the
one hand, and ORF MS, LLC, a Delaware limited liability company (“ORFMS”), on
the other hand, with respect to that certain feature-length motion picture known
as “Max Steel” (the “Picture”).  Dolphin and ORFMS are each referred to herein
individually as a “Party” and collectively as the “Parties”.




Whereas, Dolphin and Comerica Bank, a Texas banking association (“Comerica”)
entered into that certain Loan and Security Agreement (with that agreement, as
modified, amended and supplemented from time to time, being hereafter referred
to as the “Comerica Loan Agreement”), dated as of August 12, 2016;




Whereas, Dolphin and Open Road Films, LLC, a California limited liability
company (the “Domestic Distributor”) entered into that certain Distribution
Rights Acquisition Agreement, dated as of August 12, 2016 (the “Domestic
Distribution Agreement”);




Whereas, ORFMS was previously assigned all rights and obligations of Comerica
under and pursuant to the Comerica Loan Agreement and all related loan and
security documents;




Whereas, OR Acquisition Co, LLC was previously assigned the Domestic
Distribution Agreement, and OR Acquisition Co, LLC is now the Domestic
Distributor under the Domestic Distribution Agreement;




Whereas, as of the Effective Date, the outstanding balance of the Obligations
(as defined in the Comerica Loan Agreement), including all accrued and unpaid
interest, was Seven Hundred, Twelve Thousand, Nine Hundred Fifty Three Dollars
and twenty-nine cents ($712,953.29) (the “Outstanding Loan Amount”); and




Whereas, in consideration for (i) the Outstanding Loan Amount being deemed fully
repaid and discharged and (ii) the Comerica Loan Agreement being terminated,
Dolphin now desires to grant ORFMS an ongoing revenue participation in the
Picture pursuant to the terms and conditions contained herein.




Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:




1.

CONTINGENT COMPENSATION; COMERICA LOAN AGREEMENT TERMINATION.

(a)

Revenue Participation.  From and after the Effective Date, Dolphin shall direct
the Domestic Distributor (or its successor in interest) to pay one hundred
percent (100%) of all payments owed to Dolphin pursuant to the Domestic
Distribution Agreement to ORFMS directly





-1-




--------------------------------------------------------------------------------

 




until such time as ORFMS has received Nine Hundred Thousand Dollars ($900,000)
(the “Revenue Participation”).  If, notwithstanding Dolphin’s direction to pay
all Revenue Participation amounts directly to ORFMS, Revenue Participation
amounts are paid to Dolphin, any of its affiliates or any other third party,
then Dolphin shall and shall direct such affiliate or such other third party to
(i) segregate and hold in trust all of such receipts that it receives; and (ii)
remit such receipts in the form received directly to ORFMS not later than five
(5) business days following the day of its receipt thereof.  For the avoidance
of doubt, any rights to the return of any prints and advertising monies on
deposit in an account maintained by or for the benefit of a debtor in the
Bankruptcy Cases (as defined below) shall be the property of OR Acquisition Co,
LLC and shall not be deemed to constitute part of Revenue Participation.

(b)

Comerica Loan Agreement Termination.  The Parties hereby agree that the grant of
the Revenue Participation pursuant to Paragraph 1(a) above shall constitute
payment and satisfaction in full of all amounts owing to ORFMS by Dolphin
pursuant to the Comerica Loan Agreement, including, without limitation, the
Outstanding Loan Amount.  In furtherance of the foregoing, the Parties hereby
agree that the Comerica Loan Agreement is hereby terminated and shall have no
further force or effect (other than any indemnification provision therein that
by its terms survives the repayment of the Outstanding Loan Amount and/or
termination of the Comerica Loan Agreement) and shall execute a termination
letter substantially in the form attached hereto as Exhibit A evidencing the
same.  The Parties further hereby: (i) acknowledge that they have no outstanding
(whether actual, contingent, deferred or otherwise) claims, costs, damages,
interest, expenses or rights against each other whatsoever under the Comerica
Loan Agreement; (ii) agree and covenant not to bring any claim or action or
exercise such other right, arising out of the Comerica Loan Agreement or the
termination thereof, against each other in the future (other than the exercise
of any indemnification right thereunder that by its terms survives termination
of the Comerica Loan Agreement); and (iii) agree that the Lender Repayment Date
(as defined in the Comerica Loan Agreement) shall be deemed to be the Effective
Date for all purposes of the Comerica Loan Agreement, including, without
limitation, Section 10.1 thereof.

(c)

General.  Dolphin makes no representation or warranty that the Picture will
generate any Revenue Participation.  Nothing contained herein shall be construed
to obligate Dolphin to take any action to maximize revenues or the Revenue
Participation or to give ORFMS any right, title or interest of any kind in or to
the revenues, gross receipts or net proceeds derived from the Picture other than
as specifically set forth herein.  Nothing contained in this Agreement shall be
construed as creating a fiduciary relationship between Dolphin and ORFMS.  

2.

WITHDRAWAL OF DOLPHIN’S CLAIMS.  On the Effective Date, Dolphin shall withdraw
with prejudice each proof of claim and request for payment of administrative
expense that it filed in the bankruptcy cases pending in the U.S. Bankruptcy
Court for the District of Delaware styled In re Open Road Films, LLC, et al.,
Case No. 18-12012 (Bankr. D. Del.) (the “Bankruptcy Cases”), including, without
limitation, the claims, copies of which are attached hereto. On the Effective
Date, Dolphin shall have no claim, nor seek to assert a claim, against the
debtors in the Bankruptcy Cases for an administrative expense or any cure claim
on account of Open Road Films, LLC’s assumption and assignment of the Domestic
Distribution Agreement to OR Acquisition Co, LLC.  Dolphin hereby agrees that
the court-appointed claims agent may rely on this Agreement as a withdrawal of
the proofs of claim filed by Dolphin, and Dolphin further agrees that ORFMS may
provide a copy of this Agreement to the court-appointed claims agent





-2-




--------------------------------------------------------------------------------

 




for purposes of withdrawal of the proofs of claim filed by Dolphin.  For the
avoidance of doubt, Dolphin hereby waives as to OR Acquisition Co, LLC any cure
claim it may have had on account of Open Road Films, LLC’s assumption and
assignment of the Domestic Distribution Agreement to OR Acquisition Co, LLC, and
waives as to ORFMS any claim it may have against ORFMS under the Comerica Loan
Agreement.

3.

GOVERNING LAW; DISPUTE RESOLUTION.  All controversies, claims or disputes
between the Parties to this Agreement arising out of or related to this
Agreement, the Comerica Loan Agreement, or the interpretation, performance or
breach thereof, including, but not limited to, alleged violations of state or
federal statutory or common law rights or duties, and the determination of the
scope or applicability of this Agreement to arbitrate (“Dispute”), except as set
forth in Paragraphs 3 (c) and (d) below, shall be resolved according to the
procedures set forth in Paragraph 3(a) which shall constitute the sole dispute
resolution mechanism hereunder:

(a)

Arbitration.  Any Dispute arising out of or relating to this Agreement or the
Comerica Loan Agreement shall be subject to binding arbitration before a single
neutral arbitrator with experience in entertainment law pursuant to the then
effective commercial arbitration rules of the JAMS.  The arbitrator shall not
have the authority to award equitable or injunctive relief and shall not be
authorized to award punitive damages.  The award issued by any such arbitrator
may be entered and confirmed as a judgment in any court of competent
jurisdiction.

(b)

Other Matters.  Any Dispute or part thereof, or any claim for a particular form
of relief (not otherwise precluded by any other provision of this Agreement),
that may not be arbitrated pursuant to applicable law may be heard only in a
court of competent jurisdiction in Los Angeles County.

(c)

Governing Law; Jurisdiction and Venue.  This Agreement shall be governed and
construed in accordance with the laws of the [State of California] applicable to
contracts entered into and fully performed therein.  The Parties hereby submit
to the exclusive jurisdiction and venue of the local, state and federal courts
located in [Los Angeles County].

4.

MISCELLANEOUS.

(a)

Further Acts.  All Parties agree to execute any other documents, agreements,
instruments or certificates and take any other action reasonably necessary in
order to implement the terms and intent of this Agreement.

(b)

Entire Agreement.  This Agreement and the Exhibits hereto sets forth the
complete understanding between the Parties hereto with respect to the subject
matter hereof, and all prior agreements have been merged herein, whether written
or oral, and may not be modified except by a written instrument signed by all
Parties hereto.  Each of Dolphin and ORFMS acknowledges that no representation
or promise not expressly contained in this Agreement has been made by the other
party or any of its agents, employees or representatives.

(c)

Severability.  If there is any conflict between any provision of this Agreement
and any present or future statute, law, ordinance or regulation the latter shall
prevail; provided, that the provision hereof so affected shall be limited only
to the extent necessary and no other provision shall be affected.  





-3-




--------------------------------------------------------------------------------

 




(d)

Relationship of Parties; Counterparts.  This Agreement is not a partnership
between or joint venture of the Parties hereto and neither Party is the agent of
the other.  This Agreement is not for the benefit of any third party, not
otherwise referred to herein.  This Agreement may be signed in counterpart, each
of which shall be deemed an original, but all of which together shall constitute
the Agreement.

 (Signature Page Follows)











-4-




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
first set forth above.




ORF MS, LLC

Dolphin Max Steel Holdings LLC  

 

 

 

 

By:

/s/Josh Green

By:

/s/William O’Dowd

Name:

Josh Green

Name:

William O’Dowd

Its:

Authorized Signatory

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 








[Signature Page to Revenue Participation Agreement]




--------------------------------------------------------------------------------

 




Exhibit A




Termination Letter




[See attached.]




August 23, 2019




Dolphin Max Steel Holdings LLC

2151 Le Jeune Road, Suite 150

Coral Gables, Florida 33134

Attention: Bill O’Dowd




Re: Termination Letter

Dear Mr. O’Dowd:




Reference is made to that certain Loan and Security Agreement (with that
agreement, as modified, amended and supplemented from time to time, being
hereafter referred to as the “Comerica Loan Agreement”), dated as of August 12,
2016, by and between Dolphin Max Steel Holdings LLC, a Florida limited liability
company (“Dolphin”) and ORF MS, LLC, a Delaware limited liability company (as
successor in interest to Comerica Bank, a Texas banking association) (“ORFMS”).
 Dolphin and ORFMS are each referred to herein individually as a “Party” and
collectively as the “Parties”.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Comerica Loan Agreement.

On August 23, 2019 (the “Payoff Date”), Dolphin and ORFMS  entered into that
certain Revenue Participation Agreement (the “RPA”), pursuant to which (i)
Dolphin was deemed to have paid and satisfied in full all amounts owing to ORFMS
 by Dolphin pursuant to the Comerica Loan Agreement, including, without
limitation, the outstanding balance of the Obligations as of the Payoff Date;
and (ii) the Parties agreed to terminate the Comerica Loan Agreement with no
further force or effect.  In furtherance of the foregoing, the Parties agreed to
enter into this termination letter to evidence the same.




The Parties hereby acknowledge, in each case, as of the Payoff Date:

(a)

all Obligations and outstanding indebtedness due and owing under the Comerica
Loan Agreement (including interest, principal and fees) have been deemed
automatically fully paid and discharged, all without any further action being
required to effectuate the foregoing;




(b)

the Comerica Loan Agreement has been automatically terminated and has no further
force and effect;




(c)

all existing liens, security interests and mortgages granted by Dolphin under or
in connection with the Comerica Loan Agreement have been automatically released,
satisfied, discharged and terminated and are of no further force and effect; and





Exhibit A to Revenue Participation Agreement




--------------------------------------------------------------------------------

 







(d)

ORFMS has assigned, delivered and released unto, and caused to re-vest in,
Dolphin any and all rights and interests that it had or may have in any property
of Dolphin under the Comerica Loan Agreement.  




ORFMS hereby agrees that Dolphin and/or its designees are authorized to file
such Uniform Commercial Code termination statements, and any mortgage
discharges, satisfactions, releases or terminations, and such other termination
statements, discharge of security interests or other similar discharge documents
in recordable form as is necessary or appropriate to release, of record, all
other notices of liens previously filed by ORFMS in connection with the Comerica
Loan Agreement.  ORFMS further agrees to (A) execute and deliver to Dolphin, or
its counsels or other designees, such additional documents to effectuate the
foregoing, (B) provide additional information to effectuate the foregoing, and
(C) deliver to Dolphin or its designee any stock certificates, transfer
instruments, promissory notes or other Collateral in ORFMS’ possession belonging
to Dolphin, in each case as Dolphin may reasonably request from time to time and
in each case at Dolphin’s sole expense.

Each Party hereto agrees, upon the reasonable request of any other Party hereto,
at any time and from time to time, promptly to execute and deliver all such
further documents and to promptly take all such action as may be reasonably
necessary or appropriate in order more effectively to confirm or carry out the
provisions of this termination letter.

Notwithstanding the foregoing, all provisions in the Comerica Loan Agreement
that are expressly stated to survive termination, shall survive the termination
thereof.

This termination letter shall be governed by the laws of the State of
[California].  This termination letter may be executed in any number of separate
counterparts by facsimile or email transmission, each of which shall,
collectively and separately, constitute one agreement.  The undersigned Parties
have signed below to indicate their consent to be bound by the terms and
conditions of this termination letter.

[signature page follows]




 








Very truly yours,

 

ORF MS, LLC, as Lender

 

 

By:

/s/Josh Green

Name:

Josh Green

Title:

Authorized Signatory




















[Signature Page to Termination Letter]




--------------------------------------------------------------------------------

 




ACKNOWLEDGED AND AGREED:




DOLPHIN MAX STEEL HOLDINGS LLC, as Borrower







By:

/s/William O’Dowd

Name:

William O’Dowd

Title:

Authorized Signatory

















[Signature Page to Termination Letter]


